9/27/2020 Case 4:18-cv-00247-ALM Document 215ethai FARdvaleiykéeage Page 1 of 5 PagelD #: 4868

Jason Van Dyke <jasonleevandyke@gmail.com>

 

 

Fwd: Van Dyke case

3 messages

 

aonneee -- Forwarded message ---------

From: Tom Retzlaff <retzlaff@texas.net>

Date: Fri, Sep 25, 2020, 4:34 PM

Subject: Re: Van Dyke case

To: Jason Van Dyke <jasonleevandyke@gmail.com>, Jeffrey Dorrell <jdorreli@hanszenlaporte.com>, Alan Taggart
<alan@taggartfirm.com>

Van Dyke,
As you read this attached order just substitute your name for John Morgan's and you can get a taste of things to come.

The sanctions motion was authored by a real good friend of mine and Jeff's. A real sharp guy named Mark Sparks. He
was defending another really good friend of mine and Jeff's named Judge Layne Walker in a frivolous lawsuit filed by an
old drunken negro lady against this fine district court judge.

This order was upheld in its entirety by the US Fifth Circuit Court of Appeals and will be binding authority on our Judge
Mazzant. Which sucks for you.

As you have no doubt learned earlier today, the state bar will suspend your bar card for nonpayment of court sanctions.
And the federal courts will totally bar you from practicing law as it is considered an ethical violation.

Doesn't matter if you can afford to pay the sanction or not. Nobody has a right to practice law anymore than they have a
right to drive a car. If you can't afford to pay your speeding tickets, insurance, registration fees and such, oh well.

But con't believe me.

Here is something else for you to believe: when Jeff Dorrell told you that nobody from Hanszen Laporte was conducting
surveillance on your house, he was speaking the literal truth. Unless you are willing to believe that Jeff, Tony, Kent, and
the rest of their dozens of lawyers and paralegals go hide in bushes or stake-out vans spying on folks.

But when a large law firm needs the use of a team of investigators, what do you think they do, Jason?

They hire an outside firm to handle the task.

Dallas is just filled with lots of such companies. Including, did you know, the Pinkerton Detective Agency? Still around
after 170 years!

| know that it goes against the narrative that McGibney has been trying to create all these years, but Hanszen Laporte is
not, and never has been, representing me for free. Nor are they somehow being blackmailed (which makes total sense,
tight).

McGibney likes to present his enemies as less than human. As CONVICTED FELONS or pedophiles or drug addicts or
mentally ill or are otherwise on the bottom rung of society. That way he can present himself as the “good guy” in his
narrative, the internationally acclaimed anti-bullying advocate who saves the World from the “bad people” and the bullies!

He likes to claim that the people he attacks are also poor and exist on a far lower socio-economic level then the rest of
society so as to further denigrate them in the eyes of the public he thinks still pays him any attention.

He likes to make all kinds of ridiculous claims about me. That my family is poor and has no money. Or that | got kicked out

of the Army. Or I'm a pedophile. Or that | live in a trailer house or some other shit and | drive a 1985 Oldsmobile. Or his
nonsense about the FBI, while ignoring the fact that it doesn't take much to get somebody Swatted when you and your

https-//mail.google.com/mail/u/0?7ik=7fc6683b87 &view=pt&search=all&permthid=thread-f%3A 16787344387 102401 26&simpl=msg-f%3A16787344387... 1/6
9/27/2020 Case 4:18-cv-00247-ALM Document 215shail Firacvajedkate Page 2 of 5 PagelD #: 4869

internet stalker buddies are constantly making false reports about ISIS and machine guns and "death threats"! Yeah,
Okayyyyy.

So he presents this bizarre fantasy whereby a white shoe Houston law firm is giving me hundreds of thousands of dollars
in unlimited legal work all for free.

Or your dumb ass theory where You have claimed online that | am blackmailing them into giving me free work. Right...

Do any of these scenarios make the slightest sense? Come on, dude, you aren't that fucking stupid, are you? Are
you?l?

When it comes time for us to file my sanctions motion, attached you will see an affidavit signed by me attesting to the fact
that | have spent, in cold, hard cash, close to $200,000 on this case, if not more.

And that's in just this one case here and not counting shit spent against McGibney and his bullshit or the stuff involving
Klein / Morgan.

Me. Motherfucker and nobody else.

You are suing me for $100,000,000. Granted, it's a total bullshit lawsuit. But even so, it's got to be dealt with and taken
seriously.

So putting your life under a microscope, and the lives of others around you, only makes sense, right? A lot of money is at
stake and the lawyers | paid a shit ton of money to to defend me are required to do their Due Diligence, if only to stave off
a bar grievance or malpractice claim should | lose because somebody forgot to dot an "I" and cross a "T" or miss a filing
deadline. After all, everyone by now knows of my good relationship with the State Bar of Texas and my. willingness to
litigate and fuck people up.

So is it beyond the pale of reason for there to be a team of investigators staking out your house and friends a few times a
month for the past 16 months, Jason? After all, the $15,000 - $20,000 that it cost for this was about equal to the two
depositions that we did. It was certainly far cheaper than what | spent on getting the writ petition put together and filed for
the US Supreme Court.

So when Jeff told you that no one from the Hanszen Laporte law firm was doing surveillance on your house, friends, and
family. He was telling you the literal, honest truth. Not a single Hanszen Laporte employee has been anywhere near your
home or are spying on you and your friends and family.

But Jeff is also not going to violate my Attorney Work Product privilege, either. As the people he and the firm hire to
contract certain work (for lack of a better term) and their work product in the form of videos and photos and reports are all
covered under an absolute privilege never to be revealed unless |, Tom Retzlaff, choose otherwise.

The game you and Isaac have been playing is but one aspect being examined,

Your good buddy Josh has already been doxed to the Dallas BLM folks. After all, white supremacists have no business
being in law enforcement and | agree with that. Every single case he has ever been involved in is being examined under
a microscope and defense attorneys have already been contacted. And he and his family will be going through some
super tough times in the months ahead. But then again, he is a white supremacist with a badge and a part of your Proud
Boys street gang. So fuck him.

Everyone of the people you identified on the FBI audio recording, their lives and families, all being closely scrutinized, Van
Dyke.

Just like what has been happening to McGibney and his family.

In a couple of days, !| have instructed Jeff to supplement some of our discovery responses. So you might get some of the
answers you are looking for. Though | suspect it will leave you even more frustrated and angry. But then again, remember
| told you at your deposition that there is something seriously fucked up with you. That there is something wrong with your
brain and you are aren't quiet right in the head, dude.

Also, we will be filing an Opposition to your motion to dismiss, demanding instead a dismissal with prejudice. And we will
be asking for Sanctions in the form of my attorneys fees and expenses.

If you wish to withdraw your motion before we respond, be my guest. That would save me a few bucks and hassle. But
understand that if you go forward with it, | will be demanding it be with prejudice and we will get sanctions - just like we
did against John Morgan, which the 5th Circuit upheld in its entirety.

https://mail.google.com/mail/u/0?7ik=7fc6683b87 &view=pt&search=all&permthid=thread-f%3A167 87344387 10240126&simpl=msg f%3A16787344387... 2/6
gi27i2z020 Case 4:18-cv-00247-ALM Document 215shhait Felenvalebaéease Page 3 of 5 PagelD #: 4870

Lastly, as you know | have been closely observing what happened to you in Oak Point and the circumstances of your
arrest and prosecution. | read over the reports and statements very closely and the police videos, too. For what it's worth,
if | thought for an instant that you were truly innocent, | would have stepped in and done something about it and made a
ton of noise.

But you weren't. You are not. But You are guilty.

So what if the cop already knew who you were before he got there? Before | became a criminal investigator, | was a
street cop. And any good street cop knows the people and houses on his beat. Who the problem children are and the hot
spots. So this guy knew you're a fucking asshole Nazi. So what? That had nothing to do with what the evidence plainly
showed. And the lack of evidence on your neighbors security cam. And your homosexual butt-buddy friend Isaac slipping
up and telling the truth.

Your problem, Jason, is that you are just a stupid cunt.

Seriously. And when people, smarter people, don't accept your cunt-based view of the world or circumstances, you start
throwing a fit and launching into a ridiculous bombastic tirade and threats.

Secondly, no doubt the next time you talk to Jeff you are going to tell him about yet another threat to sue me some more
or seek a protective order or how your friend Josh is gonna sue, blah blah blah.

| know for a fact that Jeff has repeatedly told you that | don't give a shit and that such threats absolutely do not work on

me as | totally do not care and am unafraid. | know he has told you that you are wasting your breath as it goes in one ear
and out the other each time you spout such drivel. Lawsuits or claims of FBI or the like, | have zero fucks to give

You want to get my attention? Write me a check, motherfucker!

As long as you have a bar card, | will be gunning for you and your career.

You want to be a physical therapist or sell hunting leases or do pest control or anything else but be a lawyer, | don’t care.
Good luck and God bless, my friend. But if you try to keep a bar card, you will always have a target on your back.

Unlike McGibney. | will always be gunning for him no matter what, regardless. Which sucks for him,

You are fortunate that | am feeling so magnanimous right now. But | am stuck on an airport tarmac waiting on my plane to
take off as | got to be somewhere for an important deposition that is to take place next week. So I'm bored and am willing
to give you the benefit of some of my life experiences and advice. Plus, Amazon, Apple, Netflix, and my other stocks are
going like gangbusters, fuck the China virus! So I'm pretty fucking happy right now.

In any event, you want to withdraw your motion, fine by me. But understand [ will oppose it and we will be seeking sanctions. Judge
Mazzant will have no choice but to grant it based on the 5th Circuit's precedence and your bar card will be suspended until fully paid.

Or you withdraw it and no sanctions motion.

Or we can come to a deal with you agreeing to make payments to me and, contingent upon your good behavior and steady payments,
you can keep your bar card. Like John Morgan did, He got his bar card back and his checks have been coming in like clockwork each
month now ever since. And things are fine.

You want to be like John Morgan and get this over with and your life back? Or you want to be like McGibney and keep driving for
the edge of that cliff, kid??

So govern yourself accordingly, dumb ass.

See ya in court, bitch!

Tom

 

From: retzlaff@texas.net
Sent: September 24, 2020 9:45 AM
To: jasonieevandyke@gmail.com; JDorrell@hanszenlaporte.com; alan@taggartfirm.com

https://mail.google. com/mail/u/07ik=7fc6683b87 &view=pt&search=all&permthid=thread-f%3A16787344387 102401 26&simpl=msg-f%3A16787344387... 3/6
9/27/2020 Case 4:18-cv-00247-ALM Document 215sthail Fimvaoa¢emée Page 4o0f5 PagelD#: 4871
Subject: Re: Van Dyke case

Van Dyke, just shut up, dude.

You shouldn't have filed the dismissal motion because if the court acts on it, your claims are toast. You sought injunctive
relief in this federal case and if you try to refile anywhere else, using any method or cause of action, we will seek
dismissal based on issue and claim preclusion.

And you will get sanctioned. Just ask your buddy John Morgan how well that worked out for him?

Based on the Fifth Circuit's holding in Morrison v Walker, Judge Mazzant won't have any choice but to give me sanctions

against you based on your latest motion and your behavior throughout the whole case. And since Rule 11 doesn't apply, |
don't have to first ask you to withdraw your motion before asking for Sanctions. Just the fact that your motion is there and
active leaves you wide open for some major pain, kid.

So thanks for being a dumb ass by walking into a trap and filing your dismissal motion as you really left yourself open to
some really horrible shit should the judge grant your request!!!

But don't believe me. After all, you are a really brilliant litigator and whomever has been giving you legal advice thus far
has done an admirable job of it, right?

And, FYI, you trying to dismiss this case has zero effect on the pending TCPA motion and the SCOTUS case. The Texas
Supreme Court and several appellate courts have made it God damn clear that my TCPA motion survives any attempt at
nonsuit. It is a claim for affirmative relief separate and independent to anything else. So if that was your game, you lost
even before you started.

Just go away, dude. You're toast and you did it all yourself. If the judge grants your motion, you fucked yourself out of
your day in court and chance at redemption (lol}, and you left yourself open for either TCPA sanctions or sanctions under
28 USC section 1927, or sanctions under the court's inherent authority. So it's a win, win, win, win for me and a big fat
nothing for you.

By the way, | just filed a complaint against Randazza with his state bar probation officer over the lies you and he told in

your court papers about that McKenzie chick. We got a statement from her and she says it's all McGibney and you. No
complaints about me. So you and Randazza lied. And since he is on probation, he is facing more trouble.

Tom Retzlaff

 

 

Original Message

 

 

From: Jason Van Dyke <jasonleevandyke@gmail.com>

Sent: Thursday, September 24, 2020 6:55 AM

To: Tom Retzlaff <retzlaff@texas.net>; Jeffrey Dorrell <jdorrelk@hanszenlaporte.com>; Alan Taggart
<alan@taggartfirm.com>

Subject: Re: Van Dyke case

Mr. Dorrell,

Alright, that does it.

Are you authorized to accept service of the protective order petition?

https://mail.google.com/mail/u/07ik=7fc6683b87 &view=pt&search=all&permthid=thread-f%3A 16787344387 10240126&simpl=msg-f%3A16787344387... 4/6
g27z020 Case 4:18-cv-00247-ALM Document 21 5¢rhait Fiecdvalhiaéease Page 5 of 5 PagelD #: 4872
Jason Van Dyke

On Thu, Sep 24, 2020, 8:49 AM Tom Retzlaff <retzlaff@texas.net> wrote:

There is not going to be any side agreements with Van Dyke. In fact, no agreements at all. ! will oppose any motion to
dismiss without prejudice to each and every one of his claims, to include his claims for injunctive relief!

And we will be going after him for Sanctions in the form of my attorneys fees.

This clown has filed motions to dismiss three times before, and then later withdrew them. | have already spoken to my
friends at the state bar and a sanctions order will cause his bar card to be suspended until paid, just like what
happened with John Morgan. So he can't be a lawyer.

| have already filed two new bar grievances against Van Dyke based on statements he made in the most recent
deposition. And have got several others lined up in the pipeline based on the first depo.

This guy is a dumb ass if he thinks trying to dismiss his lawsuit will moot our TCPA motion. As McGibney found out -
the hard way - you cannot escape mandatory TCPA sanctions and attomeys fees via a dismissal or nonsuit!!!! And this
moron flat out made a judicial admission in his dismissal motion that the motive for his filing this lawsuit was to "punish"
me for my exercising my 1st Amendment rights to free speech and petition, and to deter others from engaging in
similar conduct against him in the future.

| found a whole pile of cases involving California anti-SLAPP law where plaintiff's made the same statements and the
courts found that as an improper motive for litigation and they got hit with sanctions. Texas anti-SLAPP law is based on
CA law, as you know.

So no agreements with the Nazi.

 

Tom Retzlaff

 

ar] ECF 185 - Morrison v Walker - Order sanctioning John Morgan.pdf
552K

 

128

4

[Quoted text hidden]

https://mail.google.com/mail/u/0?ik=7fc6683b87 &view=pt&search=all&permthid=thread-f%3A1 6787344387 10240126&simpl=msg-1%3A16787344387... 5/6
